DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledge of an amendment filed 29 June 2021, which has been placed of record and entered in the file.
Status of the Claims: 
Claims 1, 3-11, 13-17, and 21-25 are pending.
Claims 1, 3-4, 14-15, and 17 are amended.
Claims 2, 12, and 18-20 are canceled.
Claims 21-25 are added.
Specification and Drawings:
Amendments to the Specification have been submitted.
Amendments to the Drawings have not been submitted.

Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 20 July 2021, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Janovski on September 3, 2021.

The application has been amended as follows: 
	In the claims: 
	In claim 24, line 2, after “second chamfered”, --surface-- has been added. 

EXPLANATION FOR EXAMINER’S AMENDMENT
The amendment to claim 24 was made to correct a typographical error.

ALLOWABLE SUBJECT MATTER
Claims 1, 3-11, 13-17, and 21-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
crown and a pair of legs extending from the crown; and (e) a plurality of staple drivers disposed within the staple openings beneath the crowns of the staples, wherein the staple drivers are actuatable to drive the staples through tissue and against the anvil to form the legs, wherein each of the staple drivers includes: (i) a driver body having an upper end that supports the crown of a respective staple, (ii) a first pocket disposed on a first exterior lateral side of the driver body and opening to the upper end, and (iii) a second pocket disposed on a second exterior lateral side of the driver body and opening to the upper end, wherein the first and second pockets are configured to receive the legs of the respective staple when the legs are formed against the anvil such that the formed legs do not contact the driver body”.
Applicant argues that Shelton et al. (US Patent No. 8,485,412) fails to teach or suggest all of the limitations of claim 1.  Applicant’s arguments have been fully considered and are found persuasive.  
Regarding independent claim 17: the subject matter of claim 17 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 17 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“(d) a plurality of staples disposed within the staple openings, wherein each of the staples includes a crown and a first leg and a second leg extending from the crown; and (e) a plurality of staple drivers disposed within the staple openings beneath the crowns of the staples, wherein the staple drivers are actuatable to drive the staples through tissue and against the anvil to form the legs, wherein each of the staple drivers includes: (i) a driver body having an upper end that supports the crown of a respective staple, -7-Serial No. 16/537,005 (ii) a first chamfered surface disposed on a first exterior lateral side of the driver body and extending to the upper end, and (iii) a second chamfered surface disposed on a second exterior lateral side of the driver body and extending to the upper end, wherein the first chamfered and non-contacting arrangement and the second chamfered surface is configured to receive the second leg of the respective staple in a confronting and non-contacting arrangement when the first and second legs are formed against the anvil.”
Applicant argues that Shelton et al. (US Patent No. 8,485,412) fails to teach or suggest all of the limitations of claim 17.  Applicant’s arguments have been fully considered and are found persuasive.  
Regarding independent claim 25: the subject matter of claim 25 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 25 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“(d) a plurality of staples disposed within the staple openings, wherein each of the staples includes a crown and a pair of legs extending from the crown; and (e) a plurality of staple driver units disposed within the cartridge body beneath the crowns of the staples, wherein the staple driver units are actuatable to drive the staples through tissue and against the anvil to form the legs, wherein each staple driver unit includes an interconnected pair of staple drivers that align with respective staple openings, wherein each of the staple drivers includes: (i) a driver body having an upper end that supports the crown of a respective staple, (ii) a first staple leg receiving feature disposed on a first exterior lateral side of the driver body, and (iii) a second staple leg receiving feature disposed on a second exterior lateral side of the driver body, wherein the first and second staple leg receiving features are configured to receive the legs of the respective staple when the legs are formed against the anvil such that the formed legs confront but do not contact the driver body”.
The closest prior art to Shelton et al. (US Patent No. 8,485,412) discloses a staple cartridge 42 configured for use with a surgical stapler 10, comprising a cartridge body, a deck, wherein the deck is configured to compress tissue against an anvil 1316 of the surgical stapler; a plurality of staple openings 
The difference between Shelton et al. and the claimed subject matter is that Shelton et al. does not disclose or teach “(d) a plurality of staples disposed within the staple openings, wherein each of the staples includes a crown and a pair of legs extending from the crown; and (e) a plurality of staple driver units disposed within the cartridge body beneath the crowns of the staples, wherein the staple driver units are actuatable to drive the staples through tissue and against the anvil to form the legs, wherein each staple driver unit includes an interconnected pair of staple drivers that align with respective staple openings, wherein each of the staple drivers includes: (i) a driver body having an upper end that supports the crown of a respective staple, (ii) a first staple leg receiving feature disposed on a first exterior lateral side of the driver body, and (iii) a second staple leg receiving feature disposed on a second exterior lateral side of the driver body, wherein the first and second staple leg receiving features are configured to receive the legs of the respective staple when the legs are formed against the anvil such that the formed legs confront but do not contact the driver body”.  The difference between the claimed subject matter and Shelton et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        8 September 2021